IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50095
                        Conference Calendar



ROBERT N. HOLLOWAY,

                                         Plaintiff-Appellant,

versus

AUDREY L. SMITH; STEVE HUDNALL; PAUL WEATHERBY; TOMMY PIERCE;
ISRAEL ALVAREZ; BECKY BARKLEY; WAYNE SCOTT; GARY JOHNSON,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. P-98-CV-48
                       --------------------
                           April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Robert Holloway, Texas prisoner # 503781, appeals the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous.    He

argues that he was deprived of a due process right when his Craft

Shop privileges were suspended for a period of time before the

adjudication of guilt in a disciplinary proceeding and that, when

he returned to the Craft Shop, he discovered that some of his

property was either lost or damaged.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50095
                                -2-

     Although the district court dismissed Holloway’s claims as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i), we note that

Holloway was not proceeding in forma pauperis in the district

court.   We construe the dismissal of his claims as frivolous

under 28 U.S.C. § 1915A(b)(1), and we review the dismissal, as we

would under § 1915(e)(2)(B)(i), for abuse of discretion.     See

Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999).

     The suspension of Craft Shop privileges did not imposes

atypical and significant hardship on Holloway such that he had a

due process right to the procedural safeguards discussed in Wolff

v. McDonnell, 418 U.S. 539, 564-65 (1974). See Sandin v. Conner,

515 U.S. 472, 484, 487 (1995).    With respect to his loss-of-

property claim, he did not indicate that the loss was intentional

or that state postdeprivation remedies were inadequate to afford

relief for the loss.   See Marsh v. Jones, 53 F.3d 707, 712 (5th

Cir. 1995); Hudson v. Palmer, 468 U.S. 517, 533 (1994).     The

district court did not abuse its discretion by dismissing

Holloway’s claims as frivolous.

     AFFIRMED.